Gxleillan, C. J.
After a verdict for plaintiff in the cause below, in which tbe relators were defendants, tbe defendants made a statement of the case, and the parties stipulated that *215it was correct. The defendants thereupon gave notice of a. motion to have the stipulated ease certified and approved by the judge who tried the case, and of a motion at the same-time for a new trial, upon the ease as certified and approved. These motions appear to have been heard, and the motion for a new trial denied. The motion for the certifying of the case was not then decided, but was subsequently renewed and denied. It appears from the order denying it that the motion for a new trial was heard and decided on the case as stipulated by the parties. Hearing the motion on that case was an approval of it, and left nothing for the judge to do, in order to make the case complete, but the mere mechanical act of certifying to it. The judge ought to have certified the case as stipulated by the parties and acted on by him, and as of the date when presented to him to be certified.
Let a peremptory writ issue, commanding the respondent to certify to the case as stipulated, and as of the date of May 27, 1879.